Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 05, 2015

The Court of Appeals hereby passes the following order:

A15D0349. CARLOS GARCIA v. BRICKSTONE PROPERTIES, LLC.

      Carlos Garcia, who is proceeding pro se, has filed an application for
discretionary review of a Fulton County magistrate court order compelling him to pay
rent pending appeal. However, this Court may only address magistrate court matters
that already have been reviewed by the state or superior court. See Handler v.
Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991); Westwind Corp. v. Washington
Federal Savings & Loan Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby
TRANSFERRED to the Superior Court of Fulton County.

                                         Court of Appeals of the State of Georgia
                                                                              05/05/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.